Citation Nr: 1643262	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  09-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and depression. 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

3. Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and depression.

4. Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which confirmed and continued previous denials for entitlement to service connection for bipolar disorder and pes planus. Although the October 2007 rating decision also denied the Veteran's claim for entitlement to service connection for a lung condition as due to asbestos exposure or tuberculosis, the Veteran's September 2009 VA Form 9 limited the issues for appellate consideration to those stated on the title page.

Further, the Board notes that the Veteran initially filed a claim to establish service connection for bipolar disorder. However, Court has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

Finally, in August 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims. A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disability and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2004 rating decision denied service connection for an acquired psychiatric disability on the basis that the disability was neither incurred in nor caused by the Veteran's military service.   

2. The Veteran did not appeal the November 2004 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

3. Evidence received since the time of the final November 2004 decision is new and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disability. 

4. A March 2001 Board decision declined to reopen a previous claim for entitlement to service connection for bilateral pes planus on the basis that no new and material evidence had been received.    

5. The Veteran did not appeal the March 2001 Board decision to the United States Court of Appeals for Veterans Claims (Court) within 120 days of its issuance or request reconsideration of the decision.

6. Evidence received since the time of the final March 2001 Board decision is new and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral pes planus.
CONCLUSIONS OF LAW

1. The November 2004 rating decision denying entitlement to service connection for an acquired psychiatric disability is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The March 2001 Board decision declining to reopen the claim for entitlement to service connection for bilateral pes planus is final. 38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4. Evidence submitted to reopen the claim of entitlement to service connection for bilateral pes planus is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the Veterans Claims Assistance Act of 2000 in the context of the issue of whether new and material evidence has been submitted to reopen the claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).




New and Material Evidence

The Veteran seeks to reopen the previously denied claims of entitlement to service connection for an acquired psychiatric disability and bilateral pes planus. 

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (2014). Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The Court has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

Acquired Psychiatric Disability

The Board first turns to the question of whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.

Here, the Veteran filed a claim for entitlement to service connection for bipolar disorder and depression in May 2004. A November 2004 rating decision denied the claim on the basis that the Veteran's current psychiatric disability was neither incurred in nor caused by his military service. This rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period. Accordingly, the November 2004 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In May 2007, the Veteran filed a petition to reopen his claim for service connection for an acquired psychiatric disability. An October 2007 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted. The Veteran filed a Notice of Disagreement (NOD) in August 2008, and a Statement of the Case (SOC) was provided in July 2009. The Veteran filed a VA Form 9 in September 2009, and the issue has since been certified to the Board for appellate review. 

Although the RO declined to reopen this claim in October 2007, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted). As the November 2004 rating decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus, 3 Vet. App. at 512-13.

As such, the Board turns to the question of whether new evidence has been submitted since the final November 2004 rating decision. Evidence associated with the claims file since that time includes: the Veteran's service treatment (STRs) and personnel records; VA treatment records spanning October 1996 to June 2016; a lay statement from the Veteran dated August 2008; the results of a VA psychiatric examination dated August 2012; and hearing testimony taken from the Veteran in August 2016. This evidence all qualifies as new as it was not of record at the time of the November 2004 rating decision.

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim. In undertaking this analysis, the Board notes that evidence of record prior to the November 2004 rating decision competently established the existence of a current psychiatric disability in the Veteran. As such, the Board will analyze the new information of record for evidence of a relevant in-service event and a possible causal nexus to the Veteran's current psychiatric disability. See Shedden v. Principi, 381 F.3d 1163 (2004).

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a) (2015). In particular, the Veteran's August 2008 lay statement and Veteran's August 2016 hearing testimony contribute to a more complete picture of the circumstances surrounding the possible origin of the Veteran's claimed psychiatric disability. In August 2008, the Veteran reported his physician's belief that the Veteran's psychiatric disability was causally related to his service-connected degenerative joint disease with lower back pain. Further, during the August 2016 hearing, the Veteran reported severe racial tensions within his former military unit, such that he once received an Article 15 for inciting a riot simply because he was out in public with a white servicemember. As a result, the Veteran felt he was denied certain promotion opportunities during his time on active duty. Additional examples of racial tensions were also cited during the hearing, including one incident when a lieutenant pretended to pull a loaded weapon on the Veteran, one incident when the Veteran was chased by a mob in Korea, and one incident when the Veteran physically assaulted a fellow servicemember due to problems with anger management. As such, the Veteran reported that he felt unable to remain in the military for as long as he had intended. As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material. See Justus, 3 Vet. App. at 512-13.

Therefore, the Board finds that new and material evidence has been received since the prior final denial of this claim in November 2004. Shade, 24 Vet. App. at 117. The claim of entitlement to service connection for an acquired psychiatric disability is thus reopened.   
   
Bilateral Pes Planus

The Board now turns to the question of whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for bilateral pes planus.

Historically, the Veteran requested to reopen the claim for entitlement to service connection for bilateral pes planus in January 1999. This request was denied in a July 1999 rating decision, and a timely NOD was filed in September 1999. An SOC was subsequently issued in October 1999, and a substantive appeal was filed in November 1999. The case was before the Board in March 2001, when the Board declined to reopen on the basis that sufficient new and material evidence had not been received. As the Veteran did not appeal that decision to the Court within 120 days of the issuance of the Board decision or request reconsideration of that decision, the March 2001 Board decision is final. 38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

In May 2007, the Veteran filed a new petition to reopen the claim. An October 2007 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted. The Veteran filed an NOD in August 2008, and an SOC was issued in July 2009. The Veteran filed a VA Form 9 in September 2009, and the issue has since been certified to the Board for appellate review. As such, the Board must now decide whether new and material evidence has been received to reopen the Veteran's claim. See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Since the March 2001 Board decision, evidence associated with the claims file includes: the Veteran's service treatment and personnel records; VA treatment records spanning October 1996 to June 2016; and hearing testimony taken from the Veteran in August 2016. This evidence all qualifies as new as it was not of record at the time of the March 2001 Board decision.

The Board further finds that this new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a) (2015). Here, the Veteran's July 1967 entrance examination notes a history of pes planus. During the August 2016 videoconference hearing, the Veteran testified that this condition was aggravated by his in-service work duties as a unit policeman and helicopter mechanic. Such tasks required the Veteran to spend approximately 16 hours per day on his feet, and commonly exposed the Veteran to extreme weather conditions. As such, the Veteran experienced bilateral foot pain, which he treated by soaking his feet nightly. The Veteran additionally indicated that such foot pain had continued since his exit from service. Collectively, this evidence indicates a possible nexus between the Veteran's preexisting pes planus and his in-service duties. 

The Board therefore finds that new and material evidence has been received since the prior final denial of this claim in March 2001. Shade, 24 Vet. App. at 117. The claim of entitlement to service connection for bilateral pes planus is thus reopened.   





ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for bilateral pes planus is reopened, and to that extent only, the appeal is granted.


REMAND

Although the Board has reopened the claims for entitlement to service connection for an acquired psychiatric disability and bilateral pes planus, additional development is necessary before decisions can be made on their merits. 

With regard to the Veteran's psychiatric claim, the Board notes that the Veteran has undergone one relevant VA examination to date, in August 2012. At that time, the VA examiner noted that there was no clear nexus in the Veteran's records linking his mental health condition to his service-connected disabilities. As such, the examiner opined that it was less likely than not that the Veteran's depression was proximately due to or the result of his service-connected disabilities, to include degenerative joint disease with lower back pain.

The Board finds that this opinion is inadequate for several reasons. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). First, the VA examiner failed to provide an opinion regarding direct service connection. Further, the examination report is founded upon an incomplete factual basis, as the Veteran has since provided additional details regarding his service that may directly relate to his psychiatric claim. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or incomplete factual basis). As such, the Board finds that a remand of this claim is now warranted such that an adequate VA examination may be obtained.

With regard to the Veteran's pes planus claim, the Board notes that the Veteran has not undergone relevant VA examination to date. Generally, a VA medical examination is required for a service connection claim when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service. Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Instead, the record must contain some other factual basis supporting the veteran's statements. Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010). However, the Veteran is competent to testify as to continuity of symptoms since an event in service.

In light of the above, the Board finds that a VA foot examination is warranted at this time. Here, the evidence of record raises a reasonable possibility that the Veteran's preexisting bilateral pes planus was aggravated by his military service, to include the work performed in his duties as a unit policeman and helicopter mechanic. As the record does not contain any evidence speaking to this possible nexus, the Board finds that the Veteran must be scheduled for a VA foot examination at this time.    

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VA psychiatric examination to assess the etiology of any existing psychiatric disability. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. Review of the claims file should be noted in the examination report. All necessary tests and studies should be conducted. The examiner should address the following: 

   a. Identify all applicable psychiatric disabilities.
   
b. With respect to each diagnosed psychiatric disability, opine whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service. In doing so, the VA examiner is instructed to specifically address the Veteran's reports of in-service racial tensions and the resulting events thereof, and the Veteran's history of drug and alcohol use. 

c. With respect to each diagnosed psychiatric disability, opine whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by the Veteran's service-connected disabilities, to include degenerative joint disease with lower back pain.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

2. Further provide the Veteran with a VA foot examination to assess the nature and etiology of the Veteran's bilateral pes planus. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral pes planus began in service, was caused by service, or is otherwise related to service, to include as due to aggravation from the Veteran's reported in-service duties. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

3. Thereafter, readjudicate the claims on appeal. If either benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


